DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection given in section 5 of the detailed portion of the office action mailed 28 April 2022 is withdrawn in view of applicant’s arguments and claim amendments filed 26 July 2022.  A modified rejection is given below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 12, 14-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kiddle (U.S. 2006/0163788 A1) in view of Bost, Jr. (U.S. 2009/0249581 A1) further in view of Mayer et al. (U.S. 2017/0334147 A1) still further in view of Brunneke et al. (U.S. 8,783,993 B2).
     Kiddle teaches a central plate in a bushing with connection holes on both ends (element 50).  The central plate is contained within a rubber sleeve (elements 76 and 70).  The sleeve is held in place on the center plate by a pin and washer combination (elements 74 and 72).  Kiddle fails to teach a bend in the central shaft to better hold the shaft in the bushings.  Bost, Jr. in Figure 7 teaches a bend in on side of the shaft that better hold the shaft in the rubber material of the bushing.  Kiddle in view of Bost, Jr. fails to teach a jaw or undercut to better hold the foam layer to the central steel layer.  Mayer et al. teaches forming undercut or jaw areas in a central hard substrate that has a thermoplastic molded into the undercuts in order to better hold the thermoplastic to the substrate (abstract, Figure 6).  Kiddle as modified above fails to teach two holes at each end of the central plate that have centers not aligned with the longitudinal axis of the central plate.  Brunneke et al. discloses two holes in the ends of a center plate with centers that are not aligned with the central longitudinal axis of the plate (Figures 2 and 8).  The instant invention claims a central plate with a foam outer covering or sleeve with the central plate or shaft having a bend in it and having jaw or undercut areas.  The instant invention further claims holes at each end of the center plate whose centers are not aligned with the central longitudinal axis of the center plate.  It would have been obvious to one of ordinary skill in the art to supply the rubber sleeve of Kiddle in the form a foamed rubber in order to reduce the weight of the bushing assembly.  It further would have been obvious to have formed a bend in the central plate of Kiddle in order to better hold the rubber material because of the teachings of Bost, Jr.  It still further would have been obvious to have formed undercut or jaw areas in the central plate of Kiddle in view of Bost, Jr. in order to better hold the foam layer to the central plate because of the teachings of Mayer et al.  It still further would have been obvious to have positioned the center of holes on each end of the central plate so that they are not aligned with the central longitudinal axis of the central plate as a matter of design choice because of the teachings of Brunneke et al. 

Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive.
     Applicant argues the previous rejection did not teach holes with centers not aligned with the longitudinal axis in the central plate.  This argument overcame the previous rejection, as noted above, but does not overcome the modified rejection given above, where the new Brunneke et al. reference teaches this limitation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783